UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALIESTA VERNON

                          Plaintiff,                              ORDER

            - against -                                      19 Civ. 5421 (PGG)

JORDACHE ENTERPRISES INC., KATY
ZILINSKI, individually, and HAYLEY
NEREBERG, individually,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the deadline for fact discovery is February 24, 2020.

A conference is scheduled for February 13, 2020, at 10:15 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 3, 2019
